Citation Nr: 0315485	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with degenerative joint 
disease (DJD), evaluated as 20 percent disabling prior to 
October 24, 2000, to include whether referral for 
extraschedular consideration is warranted.

2. Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with degenerative joint 
disease (DJD), evaluated as 40 percent disabling from October 
24, 2000, to include whether referral for extraschedular 
consideration is warranted.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include whether 
referral for extraschedular consideration is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, that denied entitlement to a 
disability rating in excess of 20 percent for service-
connected chronic lumbosacral strain with DJD.

In September 2000, the Board remanded the issue of 
entitlement to a disability rating in excess of 20 percent 
for service-connected chronic lumbosacral strain with DJD and 
the issue of TDIU that was reasonably raised from a liberal 
reading of the record. Suttmann v. Brown, 5 Vet. App. 127, 
132, (1993).

By rating decision of June 2001, the 20 percent rating for 
chronic lumbosacral strain with DJD was increased to 40 
percent, effective October 24, 2000. The claim for 
entitlement to a TDIU was denied. The veteran appealed the 
TDIU claim and that issue is now before the Board.

In a May 2002 decision, the Board granted an 40 percent 
rating prior to October 24, 2000, but confirmed and continued 
a 40 percent from that time.  In addition, the Board denied 
entitlement to TDIU.  The veteran appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  




REMAND

In December 2002, the Court adopted the parties' joint motion 
to vacate the Board's May 2002 decision and to remand the 
case for additional development.  The parties agreed that 
sufficient reasons and bases had not been presented for the 
denial of benefits, in particular in the absence of a 
discussion of a favorable medical opinion.  In addition, the 
parties determined that the Board had not satisfied its 
duties to assist and to notify the veteran required under the 
law.  

The Board notes in addition that on November 9, 2000, the 
VCAA became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  This statute has been implement by 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  66 Fed. Reg. 
42,620 (August 29, 2001).  The RO's attention is directed to 
these new provisions as they pertain to notice and duty to 
assist requirements to which VA must comply.  

A remand to the RO in this case is required because the RO 
has not considered in the first instance whether any 
additional notification or development action is required 
under the VCAA.  Thus, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Circ. May 1, 2003); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 66 Fed. Reg. 45,620 (August 29, 
2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326(a)) 
are fully complied with and satisfied.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where a 
change in the law has occurred, the RO's 
discussion should reflect consideration 
of the veteran's entitlement under both 
the old and amended versions of the law.  
An appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



